Order entered June 11, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-14-01605-CV

                   HONEYWELL INTERNATIONAL, INC., Appellant

                                             V.

                         HUNT CONSOLIDATED, INC., Appellee

                     On Appeal from the 68th Judicial District Court
                                 Dallas County, Texas
                          Trial Court Cause No. DC-11-11695

                                         ORDER
       The reporter’s record in this appeal was originally due January 27, 2015. On the motion

of court reporter Lanetta Williams, we granted an extension until June 1, 2015. To date,

however, the record has not been filed. Accordingly, we ORDER Ms. Williams to file the

record no later than June 26, 2015. No further extensions may be granted absent exigent

circumstances.


                                                    /s/   CRAIG STODDART
                                                          JUSTICE